DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 5,252,494 to Walt.
 	Claim 1. A method for preparing optical fibers formed with high-particle-coated porous polymeric outer coating layers (column 5, lines 1-35), the method comprising: preparing a coating suspension solution by dispersing a plurality of particles (EVA pellets: column 12, lines 50-59) into an organic solvent system (acetone: column 12, lines 50-59); immersing one or more optical fibers into the coating suspension solution for a period of time to form a high-particle-coated porous polymeric outer coating layer on each fiber (column 13, lines 50-56); and
removing the one or more optical fibers from the coating suspension solution to be dried (column 13, line 59-column 14, line 8).
 	Claim 2. The method of claim 1, wherein concentrations and compositions of the particles in the coating suspension solution, concentrations and compositions of the organic solvent system, the period of time of immersing, or conditions of the external environment are adjusted such that each optical fiber is formed with a high-particle-coated polymeric outer coating layer having desirable coating masses, coating thicknesses, or coating morphologies.  This is an inherent step to maximize the output of the device. See column 13, line 59-column 14, line 8.
 	Claim 3. The method of claim 1, wherein the high-particle-coated polymeric outer coating layer is formed with a porous structure providing reactive sites.  See column 13, lines 50-56.
 	Claim 7. The method of claim 1, wherein the organic solvent system comprises acetone. See column 12, lines 60-end.
 	Claim 8. The method of claim 1, wherein the one or more optical fibers each comprises an inner optical fiber core made of poly(methyl methacrylate) (PMMA), quartz, or glass.  See column 6, lines 43-60.
 	Claim 9. The method of claim 1, wherein the plurality of particles comprises photocatalysts.  See asbstract.
 	10. The method of claim 1, wherein concentrations and compositions of particles of the coating suspension solution, concentrations and compositions of the solvent system of the coating suspension solution, the period of time of immersing, or conditions of the external environment are adjusted to obtain a desirable mass of particles coated on the optical fibers.  This is an inherent step to maximize the output of the device.
	Claim 15. The method of claim 1, wherein the plurality of particles comprises one or more types of particles.  See EVA pellets: column 12, lines 50-59

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walt in view of USPUB 2016/0169711 to Blackley et al.
 	Walt discloses every aspect of claimed invention except for the PVDF coating.  Blackley shows a general teaching of utilizing the PVDF coating for the purpose of providing sufficient resistance to high temperature.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Walt’s device to include the PVDF coating as shown in Blackley for the purpose of providing sufficient resistance to high temeprature.  It is clear this would improve the device.
Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walt in view of USPUB 2004/0058087 to Baudin et al.
 	Walt discloses every aspect of claimed invention except for the claimed particles.  Baudin shows a general teaching of utilizing the claimed particle coating (¶0370: iron oxide, titanium dioxide, and aluminum) as needed.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Walt’s device to include the claimed particle coating as shown in Baudin as needed.  It is clear this would improve the device.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walt in view of USPUB 2008/0311345 to Ruuttu et al.
 	Walt discloses every aspect of claimed invention except for the claimed particles.  Ruuttu shows a general teaching of utilizing the claimed particle coating (¶0110) for the purpose of corresion resistance, electrical insulators, optical coatings, and good thermal resistance (see ¶0004).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Walt’s device to include the claimed particle coating as shown in Ruuttu for the purpose of corresion resistance, electrical insulators, optical coatings, and good thermal resistance.  It is clear this would improve the device.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a method for preparing optical fibers formed with high-particle-coated porous polymeric outer coating layers comprising all the specific elements with the specific combination as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883